JOURNAL ENTRY AND OPINION
{¶ 1} Eric McKay has filed a complaint for a writ of mandamus. McKay alleges that he has been deprived of his right to a speedy trial, by Judge Brian Corrigan, in State v. McKay,
Cuyahoga County Court of Common Pleas Case No. CR-475252. Judge Corrigan has filed a motion for summary judgment, which we grant for the following reasons.
 {¶ 2} Initially, we find that McKay has failed to comply with R.C. 2969.25, which requires the attachment of an affidavit to the complaint for a writ of mandamus that describes each civil action or appeal filed within the previous five years in any state or federal court. McKay's failure to comply with R.C.2969.25 warrants the dismissal of his complaint for a writ of mandamus. State ex rel. Zanders v. Ohio Parole Bd.,82 Ohio St.3d 421, 1998-Ohio-218, 696 N.E.2d 594, State ex rel. Alfordv. Winters, 80 Ohio St.3d 285, 1997-Ohio-117, 685 N.E.2d 1242.
 {¶ 3} In addition, McKay has failed to comply with Loc.App.R. 45(B)(1)(a) which requires that the complaint for a writ of mandamus must be supported by an affidavit that specifies the details of the claim. The failure of McKay to comply with the supporting affidavit requirement of Loc.App.R. 45(B)(1)(a) requires dismissal of the complaint for a writ of mandamus.State ex rel. Smith v. McMonagle (July 17, 1996), Cuyahoga App. No. 70899; State ex rel. Wilson v. Calabrese (Jan. 18, 1996), Cuyahoga App. No. 70077.
 {¶ 4} Finally, McKay's claim that he has been denied the right to a speedy trial, is not cognizable in an extraordinary-writ proceeding. The denial of the right to a speedy trial can only be addressed through an appeal. SeeJackson v. Wilson, 100 Ohio St.3d 315, 2003-Ohio-6112,798 N.E.2d 1086; State ex rel. Dix v. Angelotta (1985),18 Ohio St.3d 115, 480 N.E.2d 407.
 {¶ 5} Accordingly, we grant Judge Corrigan's motion for summary judgment. Costs waived. It is further ordered that the Clerk of the Eighth District Court of Appeals serve notice of this judgment upon all parties as mandated by Civ.R. 58(B).
Writ denied.
Gallagher, P.J., Concurs Blackmon, J., Concurs.